Case 1:19-cv-21761-WPD Document 60 Entered on FLSD Docket 07/03/2019 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-21761-CIV-DIMITROULEAS


  MICHAEL PARIS, as Personal
  Representative of the Estate of
  HENRY PARIS, JR., deceased,
  and CHRISTIE HEGEL,

         Plaintiffs,

  v.

  PROGRESSIVE AMERICAN INSURANCE
  COMPANY and PROGRESSIVE SELECT
  INSURANCE COMPANY,

        Defendants.
  ____________________________________/


                        JOINT SCHEDULING CONFERENCE REPORT

         Plaintiffs, Michael Paris and Christie Hegel (collectively, “Plaintiffs”), and Defendants,

  Progressive American Insurance Company and Progressive Select Insurance Company

  (collectively, “Defendants”; and together with Plaintiffs, the “Parties”), pursuant to S.D. Fla. L.R.

  16.1, Fed. R. Civ. P. 26(f), and the Order Requiring Counsel to Meet, File Joint Scheduling Report

  and Joint Discovery Report (ECF No. 55 (the “Order”)), submit their Joint Scheduling Conference

  Report as follows:

         A.      Likelihood of settlement.

         The Parties have discussed the likelihood of settlement. The Parties will discuss the issue

  of potential settlement in good faith as warranted.

         B.      Likelihood of appearance in the action of additional parties.
Case 1:19-cv-21761-WPD Document 60 Entered on FLSD Docket 07/03/2019 Page 2 of 8




           At the present juncture, the Parties are not aware of the likelihood of the appearance of

  additional parties. The Parties propose September 3, 2019, as the deadline for amending pleadings,

  including the joinder of any additional parties.

           C.       Proposed time limits. 1

           The Parties propose that this case be assigned to the complex case management track. The

  Parties’ proposed deadlines are contained in the attached Joint Scheduling Form.

           The Parties agree that this Florida state-wide putative class action lawsuit is complex and

  requires a more protracted schedule, especially to accommodate what likely will be a lengthy and

  complex fact discovery period. Further, in the event that the case proceeds as a putative class

  action, the schedule needs to accommodate class certification proceedings.

           This case is not yet at issue. On February 11, 2019, Plaintiffs filed their Second Amended

  Class Action Complaint for Damages (ECF No. 32). While pending in the United States District

  Court for the Middle District of Florida, the case was stayed. (ECF No. 41.) Defendants have not

  yet responded to the Second Amended Class Action Complaint. Defendants will likely file a

  motion to dismiss in response to the Second Amended Class Action Complaint. Defendants may

  move to stay any discovery until any such motion to dismiss is adjudicated. Plaintiffs do not

  believe discovery should be stayed pending adjudication of the Motion to Dismiss.

           In addition, subject to any rulings on the motion to dismiss (or further dispositive motions)

  and any amendments to the pleadings that expand the scope of this case, there is a possibility that

  over ten days of trial may be required.

           The Parties’ proposed agreed schedule (contained in the attached proposed order) is a few

  months beyond the discovery time frame (365 days for the completion of all discovery) for


  1
          The time limits in, or the stages of, this Action could be affected by the potential transfer and stay issues
  explained more fully in Section L below.

                                                           2
Case 1:19-cv-21761-WPD Document 60 Entered on FLSD Docket 07/03/2019 Page 3 of 8




  complex track cases, and for the reasons stated above, the Parties believe that the proposed agreed

  schedule is warranted and should be approved by this Court.

         Among the proposed limits of time, the Parties propose the following:

         (1)     To join other parties and to amend the pleadings: September 3, 2019

         (2)     To file and hear motions: November 16, 2020

         (3)     To complete discovery: October 15, 2020

         (4)     To file class certification motions: January 15, 2020 (the Parties agree that any

  Responses to class certification motions will be due by February 15, 2020, and that any Replies

  will be due by March 1, 2020).

         D.      Proposals for the formulation and simplification of issues, including the

  elimination of frivolous claims or defenses, and the number and timing of motions for

  summary judgment or partial summary judgment.

         The Parties agree to work diligently to simplify the issues as the case progresses.

  Defendants will likely move to dismiss the Second Amended Complaint, which may eliminate or

  narrow certain issues. The Parties anticipate that they will each file a motion for summary

  judgment as necessary. The Parties propose a deadline of November 16, 2020, for dispositive

  motions.

         E.      Necessity or desirability of amendments to the pleadings.

         At the present time, the necessity or desirability of amendments to the pleadings is

  unknown. The Parties propose a deadline of September 3, 2019, for the amendment of pleadings.

         F.      Possibility of obtaining admissions of fact and of documents, electronically

  stored information or things which will avoid unnecessary proof, stipulations regarding




                                                  3
Case 1:19-cv-21761-WPD Document 60 Entered on FLSD Docket 07/03/2019 Page 4 of 8




  authenticity of documents, electronically stored information or things, and the need for

  advance rulings from the Court on admissibility of evidence.

          The Parties will in good faith attempt to obtain: (1) admissions of facts and of documents

  which will avoid unnecessary proof; (2) stipulations regarding the authenticity of documents; (3)

  protocols for the production of electronically stored information. The Parties will seek advance

  rulings from the Court on the admissibility of evidence as necessary.

          G.      Suggestions for the avoidance of unnecessary proof and cumulative evidence.

          The Parties will work together in good faith to enter into stipulations to avoid unnecessary

  proof and cumulative evidence.

          H.      Referring matters to a Magistrate Judge.

          The Parties do not consent to referral of dispositive motions to a Magistrate Judge, nor do

  the Parties elect to have this case proceed before a Magistrate Judge for trial. The Parties consent

  to the Magistrate Judge ruling on discovery matters.

          I.      Preliminary estimate of the time required for trial.

          Defendants estimate that, subject to any narrowing of the issues in this case based on pre-

  trial motions or amendments, approximately ten (10) days will be required for trial. To the extent

  that the scope of the case is expanded (e.g., by amendment of the pleadings), Defendants believe

  it is likely that in excess of ten (10) days will be required for trial. Plaintiffs believe that to the

  extent a trial is necessary, it will likely be resolved in 5-7 days.

          J.      Requested date or dates for conferences before trial, a final pretrial

  conference, and trial.

          The Parties request that a pre-trial conference take place approximately four weeks before

  trial. The Parties request that the Court schedule trial for a date on or after March 22, 2021.



                                                     4
Case 1:19-cv-21761-WPD Document 60 Entered on FLSD Docket 07/03/2019 Page 5 of 8




         K.      Issues about: (i) disclosure, discovery, or preservation of electronically stored

  information, including the form or forms in which it should be produced; (ii) claims of

  privilege or of protection as trial-preparation materials, including -- if the parties agree on a

  procedure to assert those claims after production -- whether to ask the court to include their

  agreement in an order under Federal Rule of Evidence 502; and (iii) when the parties have

  agreed to use the ESI Checklist available on the Court’s website (www.flsd.uscourts.gov),

  matters enumerated on the ESI Checklist.

         While the parties have generally discussed the concept of ESI, no discovery requests have

  been responded to as of the time of this report which would frame any particular examples of

  disagreement. As to any privacy/confidentiality concerns, the parties anticipate drafting and

  attempting to agree upon an order that will address ESI and confidentiality issues. To the extent

  that there are any disagreements over ESI as the case progresses, the parties will promptly bring

  such issues to the Court’s attention.

         L.      Any other information that might be helpful to the Court in setting the case

  for status or pretrial conference.

         Defendants state that this Action was transferred to this Court from the Middle District of

  Florida pursuant to an Order issued by United States District Judge Mary S. Scriven on the basis

  that a similar case to this one, South v. Progressive Select Ins. Co., M.D. Fla. Case No. 8:18-cv-

  2567-MSS-JSS, transferred Case No. 1:19-cv-21760-MGC (S.D. Fla.) (“the South case”), was

  simultaneously transferred to this Court. (ECF No. 47.) There is currently a motion to transfer

  pending in the South case to transfer that case back to the Middle District of Florida. Defendants

  submit that, depending on the resolution of the transfer issue in the South case, transfer of this

  Action may be appropriate. Defendants previously set forth the basis for transfer in a separate



                                                  5
Case 1:19-cv-21761-WPD Document 60 Entered on FLSD Docket 07/03/2019 Page 6 of 8




  motion (ECF No. 59). Plaintiffs submit that transfer is inappropriate for reasons that will be set

  forth in their Opposition to Defendants’ Motion to Transfer. Plaintiffs additionally point that they

  filed a Notice of Related Case pointing this court to another case, Hernandez, currently pending in

  the Southern District, and that consolidation of that case might impact the Scheduling Order filed

  here. In addition, Defendants note that Defendants have filed Defendants’ Motion to Stay Action

  in Favor of Prior Pending Action which remains pending (see ECF No. 30), and, on the issue of

  consolidation, Defendants have previously set forth their position and do not necessarily agree that

  consolidation would be appropriate; to the extent that any further filings propose consolidation or

  address new developments, Defendants will set forth their position on such consolidation in

  response to any such filings. Plaintiffs note that Plaintiffs previously filed in the Middle District

  (prior to the transfer Order) a Motion to Consolidate this case with the South case, which remains

  pending at this time. Any of the transfer, consolidation or stay issues could affect scheduling.

  Defendants submit this report in order to comply with this Court’s Order but preserve their

  positions regarding the stay, transfer, and consolidation issues.

         M.      Discovery Plan

         In compliance with Paragraph 3 of the Order, the Parties incorporate herein their discovery

  plan report and address the subjects encompassed in Fed. R. Civ. P. 26(f) as follows:

         The Parties have already made their Rule 26(a) disclosures.

         The subjects on which discovery may be needed may be impacted by the Court’s rulings

  on dispositive motions. The deadlines by which discovery should be completed is otherwise set

  forth herein and in the accompanying proposed scheduling order.

         As to electronically stored information, see Section K above.




                                                   6
Case 1:19-cv-21761-WPD Document 60 Entered on FLSD Docket 07/03/2019 Page 7 of 8




         As to issues about claims of privilege or of protection of trial-preparation materials, the

  Parties are currently unaware of any disputes or disagreements. In the event that a dispute or

  disagreement arises, the Parties will endeavor to attempt to resolve the issue and, failing such

  resolution, bring the matter to the Court’s attention for determination.

         At the present juncture, subject to what is otherwise noted herein, the Parties do not propose

  any additional limitations on discovery other than those imposed under the Federal Rules of Civil

  Procedure or the Local Rules of the Southern District of Florida, without waiving the right to seek

  limitations should such a need arise.

         At the present juncture, the Parties are unaware of any orders that the Court should issue

  under Rule 26(c), Rule 16(b), or Rule 16(c), other than as otherwise addressed herein.



         Dated July 3, 2019.




                                                   7
Case 1:19-cv-21761-WPD Document 60 Entered on FLSD Docket 07/03/2019 Page 8 of 8




                                      Respectfully submitted,


   /s/ Bryan T. West                                /s/ Ed Normand
   BRYAN T. WEST                                    EDMUND A. NORMAND
   Florida Bar No. 83526                            Florida Bar No. 865590
   bryan.west@akerman.com                           ed@normandpllc.com
   MARCY LEVINE ALDRICH                             JACOB L. PHILLIPS
   Florida Bar No. 0968447                          Florida Bar No. 0120130
   marcy.aldrich@akerman.com                        jacob.phillips@normandpllc.com
   AKERMAN LLP                                      NORMAND PLLC
   Three Brickell City Centre, Suite 1100           3165 McCrory Place, Ste. 175
   98 Southeast Seventh Street                      Orlando, FL 32803
   Miami, FL 33131-1714                             Telephone: (407) 603-6031
   Telephone: (305) 374-5600                        Facsimile: (888) 974-2175
   Facsimile: (305) 374-5095
                                                    CHRISTOPHER J. LYNCH
   Counsel for Defendants                           Florida Bar No. 331041
                                                    clynch@hunterlynchlaw.com
                                                    Christopher J. Lynch, P.A.
                                                    6915 Red Road, Suite 208
                                                    Coral Gables, FL 33143
                                                    Telephone: (305) 443-6200
                                                    Facsimile: (305) 443-6204

                                                    Counsel for Plaintiffs




                                                8
